MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                           FILED
regarded as precedent or cited before any                             Jan 16 2020, 8:23 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Myriam Serrano
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Adrienne Rae Pritchard,                                  January 16, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2110
        v.                                               Appeal from the Vermillion Circuit
                                                         Court
State of Indiana,                                        The Honorable Jill D. Wesch,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         83C01-1804-F5-12
                                                         83C01-1903-F4-3



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2110 | January 16, 2020               Page 1 of 6
                                       Statement of the Case
[1]   Adrienne Ray Pritchard appeals her sentence after she pleaded guilty to

      burglary, as a Level 4 felony. Pritchard raises one issue for our review, namely,

      whether her sentence is inappropriate in light of the nature of the offense and

      her character.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In August 2018, Pritchard pleaded guilty to burglary, as a Level 5 felony, in

      Cause Number 83C01-1804-F5-12 (“F5-12”). Pursuant to that guilty plea, the

      trial court sentenced her to three years suspended to probation.


[4]   On March 13, 2019, Pritchard entered Skyler McIntyre’s house through a

      window while McIntyre was sleeping. Pritchard then took “multiple items”

      from McIntyre’s house, including McIntyre’s cell phone. Tr. Vol. II at 7.

      McIntyre confronted Pritchard, but Pritchard denied having taken the items.

      McIntyre later contacted Pritchard’s girlfriend, who was able to locate

      McIntyre’s cell phone and return it to her.


[5]   The State charged Pritchard with burglary, as a Level 4 felony; residential entry,

      a Level 6 felony; theft, as a Class A misdemeanor; and criminal mischief, as a

      Class B misdemeanor, in Cause Number 83C01-1903-F4-3 (“F4-3”). In

      addition, the State filed a petition to revoke Pritchard’s probation in F5-12.

      Thereafter, Pritchard entered into a plea agreement with the State in which she


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2110 | January 16, 2020   Page 2 of 6
      agreed to plead guilty to burglary, as a Level 4 felony, in F4-3, and to admit to

      the probation violation in F5-12. In exchange, the State agreed to dismiss the

      remaining charges in F4-3. The court accepted Pritchard’s guilty plea and

      entered judgment of conviction accordingly. Following a hearing, the court

      revoked Pritchard’s placement on probation in F4-12 and ordered her to serve

      the balance of her previously suspended sentence. The court also sentenced her

      to six years, with three years executed in the Department of Correction and

      three years on home detention in F4-3, which sentence was to be served

      consecutive to her sentence in F5-12. This appeal ensued.


                                        Discussion and Decision
[6]   Pritchard contends that her six-year sentence in F4-3 is inappropriate in light of

      the nature of the offense and her character. 1 Indiana Appellate Rule 7(B)

      provides that “[t]he Court may revise a sentence authorized by statute if, after

      due consideration of the trial court’s decision, the Court finds that the sentence

      is inappropriate in light of the nature of the offense and the character of the

      offender.” This court has recently held that “[t]he advisory sentence is the

      starting point the legislature has selected as an appropriate sentence for the

      crime committed.” Sanders v. State, 71 N.E.3d 839, 844 (Ind. Ct. App. 2017).

      And the Indiana Supreme Court has recently explained that:


                The principal role of appellate review should be to attempt to
                leaven the outliers . . . but not achieve a perceived “correct”


      1
          On appeal, Pritchard does not challenge her sentence in F5-12.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2110 | January 16, 2020   Page 3 of 6
              result in each case. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
              2008). Defendant has the burden to persuade us that the
              sentence imposed by the trial court is inappropriate. Anglemyer v.
              State, 868 N.E.2d 482, 494 (Ind.), as amended (July 10, 2007),
              decision clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).


      Shoun v. State, 67 N.E.3d 635, 642 (Ind. 2017) (omission in original).


[7]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

      sentence to the circumstances presented, and the trial court’s judgment “should

      receive considerable deference.” Cardwell, 895 N.E.2d at 1222. Whether we

      regard a sentence as inappropriate at the end of the day turns on “our sense of

      the culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other facts that come to light in a given case.” Id. at 1224.

      The question is not whether another sentence is more appropriate, but rather

      whether the sentence imposed is inappropriate. King v. State, 894 N.E.2d 265,

      268 (Ind. Ct. App. 2008). Deference to the trial court “prevail[s] unless

      overcome by compelling evidence portraying in a positive light the nature of the

      offense (such as accompanied by restraint, regard, and lack of brutality) and the

      defendant’s character (such as substantial virtuous traits or persistent examples

      of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[8]   The sentencing range for a Level 4 felony is two years to twelve years, with an

      advisory sentence of six years. Ind. Code § 35-50-2-5.5 (2019). Here,

      Pritchard’s plea agreement left sentencing open to the discretion of the trial

      court, and the court sentenced her to the advisory sentence of six years, with


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2110 | January 16, 2020   Page 4 of 6
       three years executed in the Department of Correction and three years to be

       served on home detention.


[9]    On appeal, Prichard contends that her sentence is inappropriate in light of the

       nature of the offense because the offense was “minor,” she accepted

       responsibility, and McIntyre recovered her property. Appellant’s Br. at 9. And

       Prichard contends that her sentence is inappropriate in light of her character

       because her criminal history only consists of offenses that were “minor and not

       violent in nature,” and because she “has struggled with a serious drug

       addiction” and “serious mental health disorders.” Id. at 9.


[10]   However, Prichard has not met her burden on appeal to demonstrate that her

       sentence is inappropriate. With respect to the nature of the offense, Pritchard

       broke into McIntyre’s home through a window while McIntyre was asleep and

       stole “multiple items,” including a cell phone. Tr. Vol. II at 7. Further, while

       McIntyre received her property back, it was not because Pritchard returned the

       items. Rather, Pritchard’s girlfriend, who was a friend of McIntyre, returned

       the phone. Pritchard has not presented compelling evidence portraying the

       nature of the offenses in a positive light. See Stephenson, 29 N.E.2d at 122.


[11]   As to her character, Pritchard is only twenty-three years old and already has a

       criminal history that spans two states and includes two prior felony convictions,

       including a prior conviction for burglary. Further, Pritchard has been given

       opportunities to avoid incarceration in the past through alternative sentences in

       both Indiana and Illinois, but she continues to commit crimes. Indeed,


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2110 | January 16, 2020   Page 5 of 6
       Pritchard was on probation for two prior offenses when she committed the

       instant offense.


[12]   Still, Pritchard asserts that her sentence is inappropriate because the instant

       offense constituted a violation of her probation in F5-12, which violation

       resulted in the court revoking her probation and imposing the balance of her

       previously suspended sentence. In essence, Pritchard contends that her six-year

       sentence for the instant offense is inappropriate because she already has to serve

       “several years in prison as a result of the probation violation.” Appellant’s Br.

       at 9. Pritchard’s argument on this point is not well taken. We acknowledge

       that Pritchard has been ordered to serve the balance of her previously

       suspended sentence in a prior case because she violated the terms of her

       probation. But we cannot say that her sentence for the instance offense is

       inappropriate simply because the offense triggered the revocation of her

       probation in another case. Rather, as discussed above, Pritchard has a criminal

       history that reflects poorly on her character.


[13]   We conclude that Pritchard’s six-year advisory sentence, with three years

       executed in the Department of Correction and three years on home detention, is

       not inappropriate. We therefore affirm Pritchard’s sentence.


[14]   Affirmed.


       Vaidik, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2110 | January 16, 2020   Page 6 of 6